Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. Claims 20-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-18 of the patent number 10911577. 
Although the claims at issue are not identical, they are not patentably distinct from each other because  claims 1-18 of U.S. Patent No. 10911577 discloses a method for generating a protocol data unit (PDU) packet, comprising: acquiring a service data unit (SDU) packet; processing the SDU packet according to a size of a preset data packet; and generating a packet header and a data section of a PDU packet according to a processing result, the packet header and the data section constituting the PDU packet, wherein the packet header omits a framing indication (FI) field and a resegmentation flag (RF) field and comprises a preset field, and the preset field comprises a target field that is newly added, a field length of the target field that is newly added being smaller than a total length of the FI field and the RF field, wherein generating the packet header of the PDU packet according to the processing result comprises: acquiring indication information, wherein the indication information is used to indicate whether the data section is an SDU segment; and generating the packet header that comprises the target field, the target field comprising the indication information, and wherein generating the packet header that comprises the target field comprises: generating the packet header that comprises the target field and omits a segmentation offset (SO) field in a common packet header when the indication information is not used to indicate the SDU segment;
wherein generating the packet header that comprises the target field comprises: generating the packet header that comprises the target field when radio resource control (RRC) configuration messages that are acquired historically are used to configure the packet header to comprise the target field;
wherein generating the packet header of the PDU packet according to the processing result further comprises: acquiring indication information that is used to indicate whether the preset data packet is a small data packet, wherein the preset data packet is a complete SDU packet to which the SDU in the data section corresponds; and generating the packet header that comprises the indication information and a target segmentation offset (SO) field when the indication information is used to indicate that the preset data packet is a small data packet, a length of the target SO field being smaller than a length of an SO field in a common packet header;
wherein generating the packet header that comprises the indication information and the target SO field comprises: generating the packet header that comprises the indication information and the target SO field when the RRC configuration messages that are acquired historically are used to configure the packet header to comprise the indication information;
wherein generating the packet header of the PDU packet according to the processing result further comprises: generating the packet header that comprises a segmentation offset (SO) field having a target length according to RRC configuration messages that are historically acquired, wherein the RRC configuration messages comprise the target length that is smaller than a length of the SO field in a common packet header;
 wherein when no cascade function is used, the method further comprises: acquiring RRC configuration messages transmitted by a receiving end, the RRC configuration message being used to disable a segment function for segmenting the SDU packet; and disabling the segment function for segmenting the SDU packet after receiving the RRC configuration messages;
a device for generating a protocol data unit (PDU) packet, comprising: a processor; and a memory for storing a processor-executable instruction, wherein the processor is configured to: acquire a service data unit (SDU) packet; process the SDU packet according to a size of a preset data packet; and generate a packet header and a data section of a PDU packet according to a processing result, the packet header and the data section constituting the PDU packet, wherein the packet header omits a framing indication (FI) field and a resegmentation flag (RF) field and comprises a preset field, and the preset field comprises a target field that is newly added, a field length of the target field that is newly added being smaller than a total length of the FI field and the RF field, wherein in generating the packet header of the PDU packet according to the processing result, the processor is further configured to: acquire indication information, wherein the indication information is used to indicate whether the data section is an SDU segment; and generate the packet header that comprises the target field, the target field comprising the indication information, and wherein in generating the packet header that comprises the target field, the processor is further configured to: generate the packet header that comprises the target field and omits a segmentation offset (SO) field in a common packet header when the indication information is not used to indicate the SDU segment; and 
a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a device, cause the device to perform a method for generating a protocol data unit packet (PDU), wherein the method comprises: acquiring a service data unit (SDU) packet; processing the SDU packet according to a size of a preset data packet; and generating a packet header and a data section of the PDU packet according to a processing result, the packet header and the data section constituting the PDU packet, wherein the packet header omits a framing indication (FI) field and a resegmentation flag (RF) field and comprises a preset field, and the preset field comprises a target field that is newly added, a field length of the target field that is newly added being smaller than a total length of the FI field and the RF field, wherein generating the packet header of the PDU packet according to the processing result comprises: acquiring indication information, wherein the indication information is used to indicate whether the data section is an SDU segment; and generating the packet header that comprises the target field, the target field comprising the indication information, and wherein generating the packet header that comprises the target field comprises: generating the packet header that comprises the target field and omits a segmentation offset (SO) field in a common packet header when the indication information is not used to indicate the SDU segment.  
  Applicant's claims 20-37, broaden the scope of the claims 1-18 of patent number by eliminating wherein the indication information is used to indicate whether the data section is an SDU segment; and generating the packet header that comprises the target field, the target field comprising the indication information, and wherein generating the packet header that comprises the target field comprises: generating the packet header that comprises the target field and omits a segmentation offset (SO) field in a common packet header when the indication information is not used to indicate the SDU segment from the claims 1-18 of patent number . It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the
This is a non-provisional statutory double patenting rejection because the patentably indistinct claims have  in fact been patented.

4. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.. Claims 20-23,25-32 , and 34-37 are rejected under 35 U.S.C. 103 under Zhu WO2015139238A .

For claims20,21,22,23, 25-32, and 34-37, Zhu WO2015139238A discloses a system/method comprising constructing an RLC PDU (p. 10 paragraphs 2-5, p. 12 paragraphs 2-4, p. 13 paragraphs 3-4, p. 22 paragraph 8) of the specification: the transmitting device sequentially at least one RLC SDU is taken out of the cache, and an inner layer header is constructed for these RLC SDUs. Each of the extracted RLC SDUs and the inner
layer header is filled as much as possible in the bit string. After calculating the column vector obtained by dividing the bit string including the complete RLC SDU and the n m- dimensional vectors to obtain n linear combined segments, the transmitting device adds the n linear combined segments according to the size of the transmitted data indicated by the MAC layer. The outer head is used to construct the RLC PDU. Since the segmentation and resegmentation mechanism of the RLC layer is cancelled, the RF, FI, and the like in the outer header of the original RLC PDU are cancelled. The outer header contains D/C, P, SN, and VI fields, and the SN field indicates that the different linear combination segments calculated by the same bit string are located in different SNs of the RLC PDU. The data processing device includes a processor and a memory. The memory’ stores execution instructions, and the processor calls execution instructions in memory for performing method embodiments. All features of the scheme including the feature "the preset field includes: other fields other than the FI field and tire RF field redefined in the common packet header" in claims 20 and 29 have been disclosed by Zhu WO2015139238A . 
   For claims 20-28 , Zhu Wo 2015139238A discloses all the subject matter of the claimed invention with the exception of the preset field includes: the newly added target field, and the field length of the newly added target field is smaller than the total length of the FI field and the RF field in communication network. However, the field length of the newly added target field is smaller than the total length of the FI field and the RF field. In order to reduce the overhead of the data header, the newly added field length is smaller than the length of the canceled field, which is a customary segment of the skill, and therefore it would have been obvious to the person of ordinary skill in the art at the time of the invention to use The preset field includes: the newly added target field, and the field length of the newly added target field is smaller than the total length of the FI field and the RF field as well-known in the art at the time of the invention to into the invention of Zhu WO 2015139238A for the purpose of adjusting the fields in the network.

For claims 23,26,27,28,32,35,36, and 37, Zhu WO 2015139238A. discloses all the subject matter of the claimed invention with the exception of  RRC messages  and non-transitory computer readable medium in a communication network. However, the non-transitory computer readable medium and RRC messages are well known in the art. Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use the  RRC messages in the communications network of Zhu WO 2015139238A as well-known advantages.

7. Baek et al. (2017/0288821) is cited to show a system which is considered pertinent to the claimed invention.

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476